DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species I: An embodiment wherein an integrated control apparatus for a vehicle includes: a sensor unit including one or more sensing devices provided in the vehicle, wherein each of the one or more sensing devices provides driving environment information by sensing driving environments of the vehicle; an integrated control unit configured to generate one or more control commands for driving control of the vehicle based on one or more pieces of driving condition information of the vehicle received from a network of the vehicle and each driving environment information received from the sensor unit, mediate the generated control commands according to priorities determined based on driving safety of the vehicle and assigned to the respective control commands, and generate a final control command in which output response characteristic of the driving control according to the control command having higher priority is optimized [Specification, ¶ 0008] and Claims 1-7 and 9-15, in the Examiners Opinion.
Species II: An embodiment wherein The integrated control apparatus may further include: a failure determination unit configured to determine failure or not of the integrated control unit by determining validity of at least one of the merged driving condition information, the merged driving environment information, the respective control commands, and the final control command; and a backup control unit configured to, when the failure determination unit determines that the integrated control unit is failed, generate a backup control command for driving control of the vehicle based on the driving environment information received from the sensor unit. [Specification, ¶ 0015] and Claims 1-2 and 8 and 9-10 and 16, in the Examiners Opinion.
The species are independent or distinct because each species require a limitation that is not present in the other and each species present a unique and different way of optimizing vehicle control. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1-2 and 9-10 appears to be generic in the examiner's opinion.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Even though these two species pertain optimizing vehicle controls, searching these two distinct and separate species would add a burden to the Examiner, requiring separate search strategies based on merging data and failure determination, separate database queries and finally separate analysis and therefore the election of a single Specie is required. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669